DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Response, filed 6/29/2021, with respect to the Non-Final Office Action have been fully considered and are persuasive.  All previous objections and rejections have been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 12-13 recite “the electrical current”, this language lacks proper antecedent basis and should be amended to recite either “electrical current” or “an electrical current”.  Line 14 recites “the actual value of the total electrical current”, this language lacks proper antecedent basis and should be amended to recite “an actual value of a total electric current”.    
Claim 3 is objected to because of the following informalities:  claim 3 recites “wherein the electrical motor comprises three motor winding units, wherein each motor winding unit is individually connected to a corresponding phase supply line”.  The three motor winding units and phase supply lines are each recited in claim 1.  Therefore, this language is not just redundant to claim 1 (see lines 3-4 of claim1) is lacks proper antecedent basis.    The language should be amended to recite “wherein the electrical motor comprises the three motor winding units, wherein each of the motor winding units is individually connected to the corresponding phase supply lines”.  
Claim 5 is objected to because of the following informalities: claim 5 depends from claim 14 which has been cancelled.  
Claim 12 is objected to because of the following informalities:  line 9 recites “the induced counter electromagnetic force” this language lacks proper antecedent basis and should be amended to recite “an induced counter electromagnetic force”. Claim 16 is objected to because of the following informalities:  claim 16 depends from claim 41, there is no claim 41..  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 1, the limitations of claim 3 can be found in claim 1 lines 3-5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-3, 5, 9-10, 12-13 and 16-21 are potentially allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
A detailed reasons for allowance will be provided upon allowance of claims 1-3, 5, 6-10, 12-13 and 16-21.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim objections and 35 USC 112 rejections found above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792